DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 
This is a first action on the merits in response to the restriction dated 07/19/22
Election/Restrictions
Applicant’s election without traverse of claims 1-10 in the reply filed on 07/19/22 is acknowledged.
Claims 11-30 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected monitoring/validation and safety system and method of disinfecting medical devices, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 07/19/22.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In line 10, Applicant recites “in a specific orientation”. The examiner is unable to ascertain what “specific” encompasses, and is therefore unable to determine the metes and bounds of claim 1. Applicant is respectfully requested to replace the word “specific” with, for example horizontal or vertical orientation.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Dang et al. (US 2017/0252472).
Regarding claim 1, Dang et al. discloses a system (Fig.1:100) for disinfecting one or more medical devices [0008], the system comprising:
a chamber (sterilizing cabinet 100 in Fig.1 is deemed to have a chamber) for enclosing the one or more medical devices, the chamber having one or more openings for receiving the one or more medical devices; and
an internal control circuit (Fig.2:150 and 162) for controlling a disinfection cycle with software, the internal control circuit includes a scanner (Fig.2:150 and 166; [0105]) to scan the one or more medical devices and a plurality of sensors [0059] that validate the chamber is completely closed during the disinfection cycle, and are capable of preventing disinfection of non-system components by recognizing an absence of a valid scan on the non-system components and preventing activation of the disinfection cycle, and prevent emission of the disinfectant into an external environment, wherein the chamber is registered to accept a placement of the one or more medical devices in a specific orientation (Fig.14; medical devices in any of the sterilizers shown are deemed to be placed in a specific orientation; for example horizontal) to enable each medical device to be scanned by the scanner within the chamber.
Regarding claim 2, Dang et al. discloses dedicated trays (Fig.4:810. Wells 810 are capable of holding medical devices) that are capable of holding one or more medical devices, wherein the tray enables the one or more medical devices to be scanned by the scanner.
Regarding claim 3, the internal control circuit and the scanner (Fig.2:150 and 162, 166; [0105]) in Dang et al. system are capable of validating an authenticity and are also capable of validating a remaining longevity of each one of the one or more medical devices placed within the chamber in order to begin the disinfection cycle and writes data to a data-storage tag in each of the one or more medical devices following a successful completion of the disinfection cycle.
Regarding claim 4, Dang et al. discloses a user interface (Fig.1:108) that indicates to a user the remaining longevity of each medical device placed in the chamber based on a successful reading and authentication of the data-storage tag of each medical device when the medical device is placed into or removed from the chamber.
Regarding claim 5, Dang et al. discloses supplies [0060, 0080, and 0113] comprising cleaning solutions, hydrogen peroxide, and lubrication.
Regarding claim 6, Dang et al. discloses that the plurality of sensors [0059] collect a set of data that is continuously transferred to the internal control circuit to increase a duration of the disinfection cycle so long as a set of pre-defined parameters are not met.
Regarding claim 7, the software in Dang et al. is capable of paring [0052-0053] with a digital application for a mobile device to provide a user with detailed status updates and diagnostics of the one or more medical devices to the user.
Regarding claim 8, Dang et al. discloses that the digital application [0052-0053] provides the user with an ability to initiate disinfection cycles [0059], stop disinfection cycles [0059], receive push notifications, examine aggregated usage data, and receive troubleshooting instructions.
Regarding claim 9, the digital application [0052-0053] in Dang et al. system is capable of indicating the remaining longevity of the medical device after the medical device has been scanned.
Regarding claim 10, Dang et al. discloses that the collected data is stored [0087] or transmitted to the digital application in a HIPAA-compliant fashion [0106].
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The Huang reference discloses a UV sterilizer that includes individual slots for each item. The Huang reference is considered capable of sterilizing medical devices.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONZER R CHORBAJI whose telephone number is (571)272-1271. The examiner can normally be reached M-F 5:30-12:00 and 6:00-9:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill J Warden can be reached on (571)272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MONZER R CHORBAJI/Primary Examiner, Art Unit 1798